 Case 3:17-cv-00601-MHL Document 198 Filed 07/07/20 Page 1 of 8 PageID# 3123

                                                                                                 L [1         1
                                                                                            JUL - 7 2BD      y
 1                               IN THE UNITED STATES DISTRICT COURT
                                                                                      CLERK, U.S. DISTRI:T COURT
 2                                                                                           RICHMOND.VA
                             FOR THE EASTERN DISTRICT OF VIRGINIA
 3


4                                        RICHMOND DIVISION

 5
     ROBERT DAVID STEELE, et al.                       Case No.; 3:17-cv-00601-MHL

6
                    Plaintiff,
 7
                                                       DEFENDANT'S MOTION FOR LEAVE TO
     vs.
                                                       SEEK RELIEF FROM JUDGEMENT OR
8
                                                       ORDER
     JASON GOODMAN,et al..
9

                    Defendant
10


11
      DEFENDANT'S MOTION FOR LEAVE TO SEEK RELIEF FROM JUDGEMENT OR
12                                               ORDER

13


14          Defendant Jason Goodman Pro Se respectfully submits this motion for leave to seek

15
     relief from the court's July 2, 2020 order which denied the Motion to Disqualify in accordance
16
     with Fed. R. Civ. P. 60(b)(3) and (6). Defendant seeks relief with good cause and based on
17
     information discovered after July 2, 2020. This new information causes Defendant to believe
18


19
     that evidence already in the record indicates fraud on the court by the opposing party coordinated

20   and overseen by Counsel for Plaintiff Steven Scott Biss. This new information causes Defendant

21
     to believe Mr. Biss would be a necessary witness whose testimony would touch all relevant
22
     matters in this action and which no other party or non-party could provide.
23
     Respectfully submitted July 6, 2020
24


25
                                                                   Jason Goodman, Defendant, Pro Sc
26                                                                               252 7"^ Avenue Apt 6s
                                                                                   New York, NY 10001
27                                                                                      (323)744-7594
                                                                       iriilh   crow dsourcclhclrulh.or
28

     DEFENDANT'S MOTION FOR LEAVE TO SEEK RELIEF FROM JUDGEMENT OR ORDER - 1
 Case 3:17-cv-00601-MHL Document 198 Filed 07/07/20 Page 2 of 8 PageID# 3124




 1                               IN THE UNITED STATES DISTRICT COURT

 2

                             FOR THE EASTERN DISTRICT OF VIRGINIA
3


4                                         RICHMOND DIVISION

5
     ROBERT DAVID STEELE, et al.,                       Case No.: 3:17-cv-00601-MHL

6
                    Plaintiff,
 7
                                                        DEFENDANT'S MEMORANDUM IN
     vs.
                                                        SUPPORT OF MOTION FOR LEAVE TO
8
                                                        SEEK RELIEF FROM JUDGEMENT OR
     JASON GOODMAN,et al..
9                                                       ORDER
                    Defendant
10


11
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO SEEK
12                               RELIEF FROM JUDGEMENT OR ORDER

13


14         L    Introduction

15
                    Defendant Jason Goodman pro se respectfully submits this memorandum in
16
     support ofthe motion filed pursuant to Fed. R. Civ. P. 60(b)(3) and (6) which states "On motion
17
     and just terms, the court may relieve a party or its legal representative from a final judgment,
18


19
     order, or proceeding,[for] fraud (whether previously called intrinsic or extrinsic),

20   misrepresentation, or misconduct by an opposing party;[or for any] reason thatjustifies relief."

21
                    Defendant seeks to enter new information learned after July 2 that he believes is
22
     relevant and justifies relief from the order. Defendant believes this lawsuit was a preconceived
23
     plan to use military intelligence and asymmetric warfare tactics in the legal system, social media
24


25
     and real-world scenarios to extort money from Defendant. Defendant believes Plaintiff enlisted

26   Steve Scott Biss(Mr. Biss) to orchestrate this conspiracy and that Mr. Biss will be a necessary

27
     witness whose testimony will touch every relevant matter in the Amended Complaint.
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO SEEK RELIEF FROM
     JUDGEMENT OR ORDER - 1
     Case 3:17-cv-00601-MHL Document 198 Filed 07/07/20 Page 3 of 8 PageID# 3125



 1      II.       Statement of Facts

 2
                  A. Plaintiff and Counsel for Plaintiffs Have Military Intelligence Backgrounds
 3
        1. Plaintiff Robert David Steele (Steele) claims to be a U.S. Marine Corps(USMC)Veteran
 4

              and a retired Central Intelligence Agency(CIA)officer. Steele claims to be co-founder
 5


 6            ofthe United States Marine Corps Intelligence Activity(MCIA). Steele has made

 7            numerous public statements about his experience in clandestine operations, tactics and
 8
              procedures utilized by the USMC and CIA.
 9
        2. According to his Linkedin.com profile,(https://www.lmkedin.com/in/steven-s-biss-
10

              6517037/) Mr. Biss attended Princeton University from 1984- 1987 where he received a
11


12            BA in American History and Military Intelligence.

13      3. The United States Marine Corps Association and Foundation maintains a website at
14
              htips:/7mca-mariiies.orLi/. This website describes one of the USMC's core tactics and
15
              best-known principles. Maneuver Warfare,(https: /nica-mariiics.oru/iiazcUe mancu\ cr-
16

              \varrare-in-lhe-21 st-centiirv/T Maneuver Warfare is described as"A warfighting
17


18            philosophy that seeks to shatter the enemy's cohesion through a variety of rapid, focused,

19            and unexpected actions which create a turbulent and rapidly deteriorating situation with
20
              which the enemy cannot cope." The USMC website goes on to describe author Bill
21
              Lind's Maneuver Warfare Handbook, published in 1985, which, according to the website,
22

              served as a "catalyst in catapulting the tenets of Maneuver Warfare to the warfighters of
23


24            the day." This would include Steele based on the claim he co-founded the MCIA in 1987.

25            ('hUi:)s://en.\\ikipedia.orLi/\\iki/N4arine C'orps Intel!iucnce#Marine Corps Intelliuencc A
26
              eliyily)
27


28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO SEEK RELIEF FROM
     JUDGEMENT OR ORDER - 2
 Case 3:17-cv-00601-MHL Document 198 Filed 07/07/20 Page 4 of 8 PageID# 3126




 1     4. Defendant believes the Maneuver Warfare doctrine has been adapted by Steele and Biss
2
           and applied to a civilian attack strategy utilizing cyber harassment, real-world harassment
3
           and abusive lawsuits. Defendant has termed this adapted method "Maneuver Lawfare".
4

           Each ofthe non-parties who have presented themselves in this case have participated in
5


6          the "variety of rapid, focused, and unexpected actions" which have made it extremely

7          difficult for the Defendant to cope. Defendant believes any Maneuver Lawfare campaign
8
           would inherently have to be coordinated by the Counsel for Plaintiff because any other
9
           party or non-party would be subject to being called as a witness.
10

        5. One ofthe most widely known tactics in military intelligence and clandestine operations
11


12         is the use of operational plants, commonly known as double agents. Legendary World

13         War II hero. Deputy Chief ofthe British intelligence agency Mi5 Sir John C Masterman
14
           described the technique in his famous book The Double-Cross System: The Incredible
15
           Story ofHow Nazi Spies Were Turned into Double Agents. Masterman's 224-page tome
16

           asserts,"There must be a powerful centralised [sic] control of strategic deception with a
17


18         carefully planned policy, and the Controlling Officer of Deception must be someone fully

19         apprised of all operational plans." Defendant believes Mr. Biss is the Controlling Officer
20
           of Deception(COD)in this lawsuit and he has coordinated double agents including
21
           Holmes, Negron, Chavez and others.
22

        6. Another widely recognized tactic of military intelligence operations is a technique known
23


24         as compartmentalization. Wikipedia.com defines Compartmentalization as "limit[ing]

25         access to information to persons who directly need to know certain such information in
26
           order to perform certain tasks." This technique is employed to protect operations and
27
           their operatives from capture or interrogation of any individual. In Maneuver Lawfare
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO SEEK RELIEF FROM
     JUDGEMENT OR ORDER - 3
 Case 3:17-cv-00601-MHL Document 198 Filed 07/07/20 Page 5 of 8 PageID# 3127




 1         this would have the same function, rendering most witnesses useless at trial. No
 2
           individual operative would be allowed to possess information sufficient to expose details
 3
           ofthe larger conspiracy. Ideally, each carries out only a small seemingly innocuous role
 4

           for which there is plausible deniability ofa legitimate purpose. A highly protected
 5


6          operation would be so compartmentalized, any induvial would not know ofthe existence

 7         ofthe operation or others participating it in. Such compartmentalization could explain
 8
           how Negron might be manipulated and utilized as an operational plant, without ever
9
           having direct knowledge of her own involvement. Mr. Biss, as the COD, would be the
10

           only individual aware of all elements, participants and objectives. Compartmentalization
11


12         is a key tenet of operational security and its importance cannot be overstated.

13      7. Defendant believes Steele's declaration(ECF No. 166-1)cited by the court in the opinion
14
           issued July 2, 2020(ECF No. 196) provides evidence of compartmentalization. Steele
15
           claims he did not exchange anything with Manuel Chavez III. However, Steele is careful
16

           not to discuss what Biss may have received from Chavez or what may have been offered
17


18         in return. Defendant believes this email communication represents one method that

19         would be used to prevent one co-conspirator from learning details that could reveal
20
           another. This is consistent with a compartmentalized Maneuver Lawfare approach. Only
21
           Mr. Biss as the COD would be aware ofthe full scope of the interaction.
22

        8. On February 4,2020, co-Defendant Susan Holmes aka Susan Lutzke aka Queen Tut
23


24         (Holmes) was arrested by Fort Collins police for perjury and attempting to influence a

25         public servant. At the time of her arrest. Holmes was Larimer County Sheriffs Office
26
          (LCSO)"Most Wanted"(Imps: dcin cr.cbslocal.coni 2020 ()2 05 susan-holmcs-an cst-
27


28
     DEFENDANT'S MEMORANDUM IN SUFP CRT OF MOTION FOR LEAVE TO SEEK RELIEF FROM
     JUDGEMENT OR ORDER - 4
 Case 3:17-cv-00601-MHL Document 198 Filed 07/07/20 Page 6 of 8 PageID# 3128




           lvinu-oftlccrs-izuns-takcii-a\\ av-i-ed-llag-la\v ). Holmes was arrested at 2608 Leisure

 2
           Drive, the same address at which she was served in this legal action but failed to respond.
 3
        9. On February 21, 2018, Holmes submitted a letter(ECF No. 31)claiming to be Mercia
4

           Francis the alleged daughter of a woman using the identity Queen Tut. Defendant
 5


6          believes this was a false statement and a brazen fraud on the court. In a phone call

 7         between Mr. Biss and Goodman on July 3, 2020, Mr. Biss refused to answer the direct
 8
           question inquiring why no effort has been made to enforce the defaultjudgement against
 9
           Holmes. Mr. Biss told Goodman "it's none of your business". This statement caused
10

           Defendant to believe that Plaintiff has never intended to enforce any judgement against
11


12         the co-Defendants, but only to pursue Goodman,and now seeks to hide this. During that

13         same phone call, Mr. Biss also refused to include the settlement agreement with Negron
14
           (ECF No. 192) in discovery disclosures. In her own pleadings, Negron has claimed to be
15
           financially destitute. Defendant does not believe that Plaintiff negotiated a settlement
16

           with Negron remotely close to the $500,000 demanded in negotiation with Goodman.
17


18      10. It is Defendant's belief that each ofthe non-parties who submitted filings are also

19         operational plants in the scheme. Each of these individuals have taken actions online or
20
           in the real world to frustrate Goodman and complicate his ability to defend this lawsuit.
21
           Each carried out a minor role in the organized harassment and defamation of Goodman,
22

           which cumulatively have had a substantial deleterious effect. Perhaps the most notable is
23


24         intervenor applicant D. George Sweigert(Sweigert), the brother of Steele's associate

25         George Webb (Webb). Defendant reminds the court that Webb is the individual who
26
           introduced Defendant to Plaintiff in 2017 and the following day provided a report about
27
           the Port of Charleston which allegedly prompted Plaintiff to cancel an interview,
28
     DEFENDANT'S MEMORANDUM IN SUIT CRT OF MOTION FOR LEAVE TO SEEK RELIEF FROM
     JUDGEMENT OR ORDER - 5
 Case 3:17-cv-00601-MHL Document 198 Filed 07/07/20 Page 7 of 8 PageID# 3129




 1          initiating this matter. Defendant has observed Steeie and Webb continue to collaborate.
2
            On July 2, 2020 Steeie published an interview between Webb and proposed witness Dr.
3
            Cynthia McKinney on Steele's YouTube Channel(https://youtu.be/CT0VAdAW03A).
4

            Webb's brother Sweigert has gone to excruciating lengths to antagonize and fhistrate
5


6           Goodman both online and in the SDNY with another similarly vexatious lawsuit.

7           Defendant believes that Sweigert's efforts to intervene were not in fact intended to cure
8
            an injury, but rather another component of the Maneuver Lawfare conspiracy.
9


10

        111.    Conclusion
11


12                  WHEREFORE,for the foregoing reasons. Defendant Goodman respectfully

13   request that the Court grant the motion for leave and provide relief from the July 2,2020 order.
14
     Defendant prays the court will disqualify Mr. Biss and take any other action the court deems
15
     necessary so Mr. Biss may be called as a witness to give testimony Defendant believes will be
16

     relevant at trial, will touch all matters of relevance and would be strictly necessary for
17


18   Goodman's defense as no other party or non-party could provide sufficient testimony.

19


20
     Respectfully submitted July 6,2020
21


22                                                                   Jason Goodman, Defendant, Pro Se
                                                                                   252 7"' Avenue Apt 6s
23
                                                                                   New York, NY 10001
24                                                                                      (323)744-7594
                                                                         triitlifa crowdsoiirccthetriith.or'j
25


26


27


28
     DEFENDANT'S MEMORANDUM IN SUIP CRT OF MOTION FOR LEAVE TO SEEK RELIEF FROM
     JUDGEMENT OR ORDER - 6
 Case 3:17-cv-00601-MHL Document 198 Filed 07/07/20 Page 8 of 8 PageID# 3130




 1                               IN THE UNITED STATES DISTRICT COURT

2


3
                             FOR THE EASTERN DISTRICT OF VIRGINIA

4                                          RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al..                        Case No.: 3:17-cv-0060I-MHL
6
                    Plaintiff,
 7
                                                        CERTIFICATE OF SERVICE
     vs.

8

     JASON GOODMAN,et al..
9

                    Defendant
10


11
                                         CERTIFICATE OF SERVICE
12          It is hereby certified that the accompanying materials have been placed in the U.S. Postal
13
     Service with First Class mail postage affixed and addressed to the following parties:
14


15

            Steven S. Biss
16


17          300 West Main Street, Suite 102

18          Charlottesville VA 22903

19


20


21


22
     that the foregoing is true and accurate under the penalties of peijury.

23   Signed this 6*'' day of July 2020
24

                                                                     Defendant, Pro Se Jason Goodmar
25
                                                                                   252 7"^ Avenue Apt 6s
26                                                                                  New York, NY 10001
                                                                                          (323)744-7594
27                                                                       Iriilh   crowclsourcclhclruth.orij

28

     CERTIFICATE OF SERVICE - 1
